Citation Nr: 1431174	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating for service-connected radiculopathy of the left lower extremity in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The Veteran testified at an August 2013 hearing before the undersigned Acting Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing is of record.

Subsequent to the last Statement of the Case (SOC) issued in October 2009, additional evidence has been received.  However, the Veteran has not waived initial review by the agency of original jurisdiction (AOJ).  As the Board is remanding the Veteran's claim, the AOJ will have the opportunity to review this evidence in the first instance.
  
A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to an initial evaluation for service-connected radiculopathy of the left lower extremity in excess of 20 percent, as granted herein, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's radiculopathy of the left lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve.   



CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the Veteran's radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.     § 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted below, the Veteran's claim needs to be remanded because he has clearly stated that his service-connected radiculopathy of the left lower extremity is getting worse.  That notwithstanding, the Board finds that a higher (20 percent) rating is warranted.

Notably, the February 2007 VA examination referenced March 2006 MRI results, which showed "[m]oderate broad based disc protrusion paracentral to the right at L3-4 with impingement upon the right L4 nerve root."  A September 2009 VA examination revealed pain described as moderate to severe, radiating down the left leg, and of pulsating type and persistent to sharp.  Based upon these findings, the Board concludes that the Veteran's radiculopathy of the left lower extremity is manifested by at least moderate incomplete paralysis of the sciatic nerve throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

An increase to a 20 percent evaluation is accordingly warranted.  To that extent only, the appeal is granted.  By this decision, the Board does not address whether an evaluation in excess of 20 percent for any appellate period is warranted; that question can only be resolved following the completion of the development requested below.  As the sole final determination made in this decision is fully favorable, no discussion of VA's duties to notify and assist is required at this time.






ORDER

An increase from 10 percent to 20 percent for radiculopathy of the left lower extremity is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.  


REMAND

The Veteran was last afforded a VA examination in September 2009, which evaluated his spine.  At the August 2013 hearing, the Veteran testified that his service-connected radiculopathy of the left lower extremity is getting worse.  As the Veteran's statements at the August 2013 hearing indicate possible increased severity of the Veteran's service-connected radiculopathy of the left lower extremity, he must be afforded a new VA examination to address the current severity of this condition.

The Veteran also testified that he receives ongoing VA treatment for his service-connected radiculopathy of the left lower extremity.  The Statement of the Case issued in October 2009 cited VA treatment records up to October 2009.  On remand, all outstanding VA treatment records must be obtained.  

Finally, VA treatment records associated with the claims file indicate that the Veteran was participating in vocational rehabilitation.  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records.  On remand, these records must be obtained, if they are available.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including any outstanding since the October 2009 SOC.  

2.  Obtain the Veteran's vocational rehabilitation file, if available, and associate it with the claims file.  

3.  After completing the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected radiculopathy of the left lower extremity.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
A.C. Mackenzie
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


